           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JASON COMPTON, and all others
similarly situated,
      Plaintiff,
v.                                                Case No. 1:19-cv-33-AW-GRJ
GENERAL MOTORS LLC,
     Defendant.
_______________________________/
                   ORDER GRANTING MOTION TO DISMISS

      Jason Compton filed this putative class action against General Motors LLC,

alleging violations of the Florida Deceptive and Unfair Trade Practices Act

(FDUTPA). The long and short of his claim is that GM sold trucks and SUVs with

defective brake systems, knew about the defects, and did not disclose them. This,

Compton contends, is an unfair or deceptive trade practice under Florida law. See

Fla. Stat. § 501.204(1).

      The basic facts—which I accept as true at this stage, see Silberman v. Miami

Dade Transit, 927 F.3d 1123, 1128 (11th Cir. 2019)—come from Compton’s First

Amended Complaint, ECF No. 23 (FAC). GM sold vehicles with defective braking

systems. The vehicles, which included Cadillac Escalades, Chevrolet Silverados,

GMC Sierras, and other models, were sometimes hard to stop: “the brake pedal

becomes hard, much more force is required from the driver to slow the vehicle, and


                                        1
stopping distance is severely and suddenly compromised.” FAC ¶¶ 2-3. Compton

bought a used Silverado that had this problem. He bought it from a Florida GM

franchised dealership that was under GM’s control—at least as to “the

documentation and disclosures provided to consumers.” FAC ¶ 13. More than a year

after Compton bought the truck, he experienced a brake failure and wound up in a

ditch. FAC ¶ 15. He paid some $500 to have the brakes fixed, but the problem

persists. FAC ¶¶ 17-18.

      GM knew all along about the defects. FAC ¶¶ 5-6, 26, 33, 99, 105. It issued

technical service bulletins warning franchised dealerships about the issue, but it did

not make them public. FAC ¶¶ 20-21, 25. GM further learned of the problem through

customer complaints, warranty claims, and other means. FAC ¶¶ 22, 27-30, 108. Yet

it did nothing in response. FAC ¶¶ 6, 19, 26, 33.

      GM moved to dismiss. ECF No. 32. It takes no issue with the general idea that

one can violate FDUTPA by not disclosing known defects. It argues instead that

Compton’s claim is essentially a fraud claim, so he must (but did not) comply with

Rule 9(b). It also argues that Compton did not adequately allege an unfair or

deceptive act, that Compton fell short on causation, and that he had not sufficiently

alleged GM’s pre-sale knowledge.




                                          2
I.    RULE 9(B) DOES NOT REQUIRE DISMISSAL.

      First, GM contends Compton did not comply with Rule 9(b), which provides

that “[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). As a starting

point, Compton’s claims are based on a Florida statute and not common-law fraud.

And it is undisputed that Compton “need not prove the elements of fraud to sustain

an action under the statute.” Davis v. Powertel, Inc., 776 So. 2d 971, 974 (Fla. 1st

DCA 2000); see also Hetrick v. Ideal Image Dev. Corp., 372 F. App’x 985, 992

(11th Cir. 2010) (“Obviously, the proscription against unfair and deceptive acts and

practices sweeps far more broadly than the doctrine of fraud or negligent

misrepresentation, which asks only whether a representation was technically

accurate in all material respects.”); Office of Attorney Gen., Dep’t of Legal Affairs v.

Wyndham Int’l, Inc., 869 So. 2d 592, 598 (Fla. 1st DCA 2004) (“A deceptive or

unfair trade practice constitutes a somewhat unique tortious act because, although it

is similar to a claim of fraud, it is different in that, unlike fraud, a party asserting a

deceptive trade practice claim need not show actual reliance on the representation or

omission at issue.”).

      There seems to be no consensus on Rule 9’s applicability in FDUTPA cases.

Some courts suggest Rule 9 never applies. See, e.g., Guerrero v. Target Corp., 889

F. Supp. 2d 1348, 1355 (S.D. Fla. 2012) (“[T]he heightened pleading requirements


                                            3
of Rule 9(b) cannot serve as a basis to dismiss FDUTPA claims.”); Costa v. Kerzner

Int’l Resorts, Inc., 2011 WL 2519244, at *2 (S.D. Fla. June 23, 2011) (“This Court

therefore concludes that a FDUTPA plaintiff need not meet the Rule 9(b) pleading

standard for fraud claims.”). Others suggest it might apply, depending on the nature

of the FDUTPA claim. See, e.g., Leon v. Cont’l AG, 301 F. Supp. 3d 1203, 1226

(S.D. Fla. 2017) (“The Court is not persuaded, however, that all FDUTPA claims—

even those clearly sounding in fraud like the claims here—are exempt from Rule

9(b) scrutiny.”); Perret v. Wyndham Vacation Resorts, Inc., 846 F. Supp. 2d 1327,

1333 (S.D. Fla. 2012) (“While not all claims under FDUTPA will be based on fraud,

Plaintiffs’ claim is. Consequently, Plaintiffs’ FDUTPA claim must be plead with

particularity.”).

       Here, assuming Rule 9(b) applies to FDUTPA claims that “sound in fraud,”

as GM contends, I cannot say that Compton’s claim “sounds in fraud.” The claim is

that GM did not supply information that consumers ought to have had. In that regard,

it is not so different from Davis v. Powertel, Inc., in which “[t]he essence of the

complaint [was] that Powertel was engaged in the practice of selling name brand

cellular telephones to its subscribers without informing them that the phones had

been programmed to work only with Powertel’s wireless communication service.”

776 So. 2d at 972. In Powertel, the court did not treat the claim as sounding in fraud,

at least for class-certification purposes: “If the plaintiffs’ claims . . . were like claims

                                             4
for fraud . . . , we would agree that they could not be asserted on behalf of a

class . . . . However, we conclude that there is a critical difference between a

deceptive trade practice claim and a claim of fraud.” Id. at 973. Although Powertel

did not address the heightened pleading standard, it did highlight the difference

between a fraud claim and an omission-based claim like Compton’s.

      Plus, because Compton’s claim is an omission-based claim (he clarified at the

hearing that his claim does not turn on any statement GM did make), the only facts

Compton could plead with more particularity are those about when, where, or how

GM should have disclosed the defect. But it is not clear that this would be necessary.

GM cites In re Galectin Therapeutics, Inc. Securities Litigation, 843 F.3d 1257,

1269 (11th Cir. 2016), for the proposition that “a plaintiff must allege precisely what

omissions were made in which documents.” ECF No. 32 at 7 (cleaned up). That was

a securities litigation case, though, involving a statute that “imposes additional

heightened pleading requirements.” Galectin Therapeutics, 843 F.3d at 1269. It was

not a FDUTPA case—much less one like Powertel—and at any rate dealt with an

alleged omission in the context of specific disclosures, not an overall failure to

disclose. Cf. id. at 1275 (holding that under the statute at issue, “[t]he omission of

facts is actionable only to the extent that the absence of those facts would, under the

circumstances, render another reported statement misleading.”). Here, Compton

does not allege that something else GM said made the omission misleading. The

                                          5
claim is just that—like in Powertel—GM violated FDUTPA by selling a product

without telling consumers of a relevant product shortcoming. (GM also cites Justice

v. Rheem Manufacturing Co., 2014 WL 12845414 (S.D. Fla. 2014), but the issue

there was whether fraudulent concealment would support tolling FDUTPA’s statute

of limitations. The case said nothing about the requirements of pleading FDUTPA

claims otherwise.)

      To the extent Compton’s claim is an omission-based claim like the Powertel

claim—and not dependent on any specific disclosure or statement—Rule 9(b) is no

basis for dismissal. But as explained next, the claims are insufficient regardless.

When Compton repleads, Rule 9(b) will not apply, so long as he maintains a

FDUTPA claim not sounding in fraud.

II.   COMPTON HAS NOT SUFFICIENTLY ALLEGED AN UNFAIR OR DECEPTIVE
      ACT.

      GM argues that Compton did not allege any deceptive act. For example, “[h]e

does not allege that he ever received any communications from GM or ever viewed

any GM advertisement before purchasing a two-year-old, used truck at an

unidentified, independent GM dealership.” ECF No. 32 at 6. The claim is an

omission-based claim, though, so to the extent Compton alleges GM had an

affirmative obligation to tell him something, it would not necessarily matter whether

he had seen advertising materials.



                                         6
       But GM has a point as to the broader problem. The complaint does not specify

what Compton would have had GM do. Compton did not buy the truck from GM,

so GM’s point-of-sale disclosures would not necessarily have reached Compton.

Compton alleges that GM had some control over the dealership from which he

bought the used truck, FAC ¶¶ 13-14, but he leaves open how this fits. Was it an

unfair practice to not demand its franchisees disclose defects in used cars? And if

that is the unfair practice, wouldn’t the class include only those who bought from

GM dealers?

       The complaint also alleges that GM was wrong to continue selling the vehicles

after it knew of the defect. But it is not clear how sales of vehicles to others—

particularly after Compton bought his used truck—constituted an unfair or deceptive

trade practice as to Compton. If the answer is that GM had an affirmative duty to

notify the public—including prospective used-car buyers like Compton—and that

continued sales was inconsistent with that duty, Compton must clearly plead it that

way.

       Similarly, if Compton asserts (as he suggested at the hearing) that GM had an

obligation to put disclosures on the vehicles themselves, on the visor or otherwise,

and that its failure in that regard was an unfair trade practice, he needs to plead it

that way.




                                          7
       These are just examples, and as Compton indicated at the hearing, he may

have broad claims as to what GM should have done. But he needs to plead those

claims more clearly. He may of course assert multiple and alternative unfair or

deceptive acts. But he must allege each with more specificity. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 558 (2007) (discussing the need for “some specificity in

pleading before allowing a potentially massive factual controversy to proceed”

(marks and citations omitted)). The complaint is dismissed with leave to amend.

III.   WHETHER COMPTON HAS SUFFICIENTLY ALLEGED CAUSATION.

       GM also argues that Compton has not alleged causation. Because I am

dismissing with leave to amend, I will not address this issue now, other than to say

this: When Compton repleads and sets out each deceptive and unfair act, he should

allege the connection between each act and any harm suffered. This will not

necessarily be difficult. For example, to the extent he alleges that GM was obligated

to tell prospective used-car buyers like Compton of the defect, it will be enough to

say (as he already has) that Compton overpaid for the vehicle. Cf. Carriuolo v. Gen.

Motors Co., 823 F.3d 977, 986 (11th Cir. 2016) (holding that “FDUTPA damages

are measured according to the difference in the market value of the product or service

in the condition in which it was delivered and its market value in the condition in

which it should have been delivered according to the contract of the parties”) (marks

and citation omitted).


                                          8
IV.   WHETHER COMPTON HAS SUFFICIENTLY ALLEGED GM’S KNOWLEDGE.

      Compton alleges that GM knew (or should have known) about the defect

based on consumer complaints and other reports, FAC ¶¶ 32, 37-89, 108, and that

certain dealer advisories further demonstrated GM’s knowledge, FAC ¶¶ 20-36. GM

argues that none of this plausibly alleges that GM had knowledge of the defect’s

severity.

      First, the crux of the complaint is that GM had knowledge of the defect and

refused to disclose it. At the hearing, Compton’s counsel suggested that knowledge

was not an essential element of the claim—that GM violated FDUTPA by selling

defective trucks, regardless of whether GM knew of the defects. But even assuming

that could be a viable FDUTPA claim, that is not how Compton chose to plead it.

His entire complaint revolves around the assertion that GM knew all along. See, e.g.,

FAC ¶¶ 5-6, 24, 26, 28 33, 39, 99, 105, 108. If Compton wishes to assert a claim not

dependent on knowledge, he will need to do so clearly.

      Either way, the issue of whether Compton has alleged enough about notice

cannot be evaluated until the alleged unfair and deceptive acts are pleaded

sufficiently. As discussed at the hearing, what relevant notice GM had will turn on

when the act took place. For example, if the unfair act took place in 2014, it won’t

much matter what knowledge GM had in 2017. When Compton repleads, and to the




                                         9
extent his claim depends on GM’s knowledge, he should assert appropriate

allegations regarding knowledge and notice.

      One final point: GM has suggested that notice about vehicles other than

Chevrolet Silverados should not matter. See, e.g., ECF No. 32 at 4 (“Plaintiff relies

on consumer complaints made to the [NHTSA] about brake issues in several

different GM makes and models.”). This is not a good argument. Compton has

alleged that GM installed the identical braking system on all class vehicles—not just

Silverados, FAC ¶ 2. It is that braking system at issue.

                                    CONCLUSION

      The motion to dismiss (ECF No. 32) is GRANTED. Compton may file a

second amended complaint within fourteen days.

      SO ORDERED on March 31, 2020.

                                       s/ Allen Winsor
                                       United States District Judge




                                         10
